Order entered August 20, 2015




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-00849-CR
                                        No. 05-15-00850-CR

                     SHAQUANDALOND SHAVONN HAWKINS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 283rd Judicial District Court
                                        Dallas County, Texas
                          Trial Court Cause Nos. F12-11897-T, F12-62917-T

                                             ORDER
        The Court GRANTS court reporter Mary Snider’s motion for extension of time to file the

reporter’s record.

        We ORDER Ms. Snider to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE